Title: To James Madison from Charles Treadwell, Jr., 14 October 1802 (Abstract)
From: Treadwell, Charles
To: Madison, James


14 October 1802, St. Kitts. Reports that a destitute American citizen who arrived ill in June, and whom Treadwell placed in the hospital, has recovered and departed for the U.S. Encloses accounts for supplies furnished him as well as a statement of Treadwell’s draft on JM for $90.38 to cover the account. “I should have taken his acknowledgement for these supplies, had I been present before his being discharged, as I was then absent it was omitted, the vouchers from the surgeons will I trust be sufficient to pass the accounts.”
 

   
   RC and enclosure (DNA: RG 59, CD, St. Christopher, vol. 1). RC 1 p. Docketed by Wagner as received 29 Nov. Enclosure is a one-page itemized account for medicine, food, and attendance. On 6 Dec. 1802 JM requested Gallatin to issue a warrant for $90.38 in favor of Hezekiah Rogers, who held Treadwell’s bill (DNA: RG 59, DL, vol. 14; 1 p.; misdated 1803).



   
   A full transcription of this document has been added to the digital edition.

